Ordered that the Defendants do answer the Complainants Bill in Fourteen Days after Service of this Rule.
Copy dd Mr. Graeme
Alexr Stewart 45 Deputy Register in Cane.

 Alexander Stewart (1691-1763), came to Charleston about 1715, apparently from Scotland. A member of St. Andrew’s Society in 1730, and of the Charleston Library Society in 1750, he served for more than thirty years as deputy register and as register in chancery; he was also coroner of Berkeley County and a magistrate. (Salley, Death Notices, p. 31; Year Book City of Charleston 1894, p. 281; SCHGM, XXIII, 170; General Index to Miscellaneous Records and Bills of Sale to 1825, Historical Commission of S. C., Columbia.)